—Judgment, Supreme Court, New York County (Richard Failla, J.), rendered December 3, 1990, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s conviction arises from his arrest in connection with the sale of two vials of crack cocaine to an undercover police officer. Viewing the evidence at trial in the light most favorable to the People, and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), defendant’s guilt of the crime charged was proven beyond a reasonable doubt (People v Bleakley, 69 NY2d 490). Contrary to defendant’s argument, the testimony of the People’s witnesses was not incredible as a matter of law. The alleged insufficiencies and inconsistencies in the testimony of the People’s witnesses were placed before the jury and its determinations of credibility and fact, not unreasonable, will not be disturbed by this Court (People v Gruttola, 43 NY2d 116, 122). Concur — Sullivan, J. P., Rosenberger, Wallach and Kupferman, JJ.